             Case:18-20815-KHT Doc#:3 Filed:12/17/18                                  Entered:12/17/18 13:57:49 Page1 of 1


                                                               United States Bankruptcy Court
                                                                      District of Colorado
 In re       Dena Hudson                                                                                      Case No.
                                                                              Debtor(s)                       Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor and that compensation
       paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on
       behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     2,632.00
             Prior to the filing of this statement I have received                                        $                     2,632.00
             Balance Due                                                                                  $                         0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Opening Case File; Available for Advice & Guidance; Pre-Bankruptcy Asset Protection; Develop a
                 Pre-Bankruptcy Timing Plan; Accept Creditor Phone Calls; Counsel Client with Bankruptcy and Non-Bankruptcy
                 Options; Prepare all Necessary Chapter 7 Documents for Filing with the Court; Reviewing Documents with
                 Clients; and Filing Same with the Court. Included is Representation at One 341 Meeting of Creditors at No
                 Charge; Advising on Reaffirmation; Working with Trustee

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Credit repair, objections, complaints, adversary proceedings, deposition defense, related or other civil or criminal
               matters, redemption of personal property, appeals of adverse court decisions, forwarding of correspondence or
               other documents after we close the file, attending more than one 341 meeting, other extraordinary or
               unanticipated services.
                                                                       CERTIFICATION

       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

 Dated:      December 17, 2018                                                /s/ Robertson B. Cohen
                                                                              Robertson B. Cohen #35252, Colorado
                                                                              Cohen & Cohen, P.C.
                                                                              1720 S Bellaire St
                                                                              Ste 205
                                                                              Denver, CO 80222
                                                                              303-933-4529




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
